People v Ott (2017 NY Slip Op 06335)





People v Ott


2017 NY Slip Op 06335


Decided on August 23, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017

PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND DEJOSEPH, JJ. (Filed Aug. 23, 2017.)


MOTION NO. (412/11) KA 06-01424.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vANTHONY N. OTT, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal, specifically, whether the court erred when it failed to comply with CPL 310.30 in its handling of jury notes. Upon our review of the motion papers, we conclude that the issue may have merit. The order of April 29, 2011 is vacated and this Court will consider the appeal de novo (see People v LeFrois , 151 AD2d 1046). Defendant is directed to file and serve his records and briefs with this Court on or before December 28, 2017.